Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (20150187699).

    PNG
    media_image1.png
    385
    580
    media_image1.png
    Greyscale

Regarding claim 1, Baek teaches an semiconductor device, comprising: a capacitance sensitive region (A); and 
a non-capacitance sensitive region (B; par. 53 teaches capacitance being reduced in this region), wherein:
 the capacitance sensitive region includes first wirings (10a), in a first wiring layer (11), arranged adjacent to each other with a space S1 (D1), a first air gap (AG1) is provided between the first wirings, the non capacitance sensitive region includes, in the first wiring layer, second wirings (10b) arranged adjacent to each other with a space S2  (D2) larger than S1, and a second air gap (AG2) is provided between the second wirings. 

Regarding claim 4, Baek teaches an semiconductor device of claim 2, wherein a center of the second air gap is closer to one of the adjacent second wirings than the other of the adjacent second wirings (see figure above). 
Regarding claim 11, Baek teaches an semiconductor device of claim 1, wherein the non capacitance sensitive region includes a third air gap facing only one wiring (see figure above). 
Regarding claim 12, Baek teaches an semiconductor device of claim 2, wherein: the first wirings and the second wirings extend in a first direction, and a length of the first air gap along a second direction crossing the first direction is smaller than a length of the second air gap along the second direction (see figure above). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 4 above.
Regarding claim 5, Baek teaches an semiconductor device of claim 4.  Baek does not explicitly teach: 
a width of the one of the adjacent second wirings is greater than a width of the other of the adjacent second wirings
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above.
Regarding claim 6, Baek teaches an semiconductor device of claim 1.  Baek does not explicitly teach: 
the first and second wirings extend in a first direction, the adjacent first wirings face each other with a length L1 along the first direction, and a length of the first air gap along the first direction is more than 70% of L1 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above.
Regarding claim 7, Baek teaches an semiconductor device of claim 1.  Baek does not explicitly teach: 
the first and second wirings extend in a first direction, the adjacent second wirings face each other with a length L2 along the first direction, and a length of the second air gap along the first direction is less than 20% of L2. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above, and further in view of Akagawa et al. (US 2004/0256723, hereinafter, Akagawa.)
Regarding claim 9 and 10, Baek discloses all of the claimed limitations as mentioned above. Baek, as disclosed, discloses the metal wirings, except further describe some of the wirings are dummy wirings as currently claimed. Nevertheless, dummy metal layers are widely used in semiconductor devices for several advantages, supporting, for example. For instance, Akagawa, in figs. 1-2 and 7, discloses an analogous device including dielectric layers on a substrate of a semiconductor device where metal wirings 7a-7d are formed in the dielectric. Akagawa also further teaches some of the metal wirings 7c/7d are dummy wiring in order to provide further support. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to include dummy wirings as taught in order to take the advantage. See also Akagawa’s paras [0161-0163],

Allowable Subject Matter
Claim 3, which depends on claim 2, which depends on claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8, which depends on claim 7, which depends on claim 1, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 13-20 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CALEB E HENRY/Primary Examiner, Art Unit 2894